In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Board of Zoning Appeals of the Town of Hempstead which affirmed the issuance of a permit by the building inspector for the installation of a swimming pool, the appeal is from an order granting respondents’ motion to dismiss the petition (Civ. Prae. Act, § 1293) and dismissing the petition. Order unanimously affirmed, with $50 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.